Citation Nr: 0431933	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-02 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to basic eligibility for Department of 
Veterans Affairs benefits based on the appellant's claimed 
status as the veteran's surviving spouse.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and her niece


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to April 
1942, and from February 1945 to June 1946.  He died in July 
1978, at the age of 75.  The appellant claims to be the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

This case was the subject of a September 2004 hearing before 
the undersigned Veterans Law Judge.

The Board finds that September 18, 2003, correspondence from 
the appellant constitutes a timely notice of disagreement 
with a September 12, 2003, RO administrative decision finding 
that the appellant may not be recognized as the veteran's 
surviving spouse for VA benefits purposes.  See 38 U.S.C.A. 
§ 7105.  Accordingly, a finding that the appellant is not the 
veteran's surviving spouse precludes the appellant's basic 
eligibility for VA benefits, thus rendering any claim of 
service connection for the cause of the veteran's death or 
any other claim for death-related VA benefits moot as a 
matter of law; in order to establish entitlement to death-
related benefits, the appellant must have been the veteran's 
surviving spouse.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 
(West 2002).  In light of the present procedural posture of 
this issue, the Board is obligated to remand the issue of 
basic entitlement to VA benefits for proper development, to 
include issuance of a Statement of the Case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part. 


REMAND

The Board notes at the outset that the appellant contends 
that the veteran was a prisoner-of-war (POW) of the Japanese 
government while on active duty during World War II.  The 
appellant's contention is not new (see, e.g., statements 
received by the RO in January 1984 and February 1988), and 
the RO did notify her in January 1984 that official service 
department records did not show that the veteran was 
imprisoned for more than 30 days.  However, the RO has not 
acknowledged that the veteran was in fact a POW and this 
question was not addressed at all by the July 1983 Board 
decision denying service connection for the cause of the 
veteran's death, the 1998 final RO decision denying the 
appellant's application to reopen her claim, or the RO 
decision that is the subject of this appeal.  While the 
service personnel records on file appear to confirm that the 
veteran was a POW for less than 30 days, since the veteran 
died of a coronary occlusion, the question of the duration of 
the veteran's POW internment should be addressed initially by 
the RO as it is relevant to the cause of death claim, to 
include furnishing her with the applicable law.  See 38 
C.F.R. § 3.309(c), to include the note following that 
regulation.  However, there is a threshold matter that must 
be addressed by the RO as it may render the POW question 
moot. 

As noted above, the issue of basic eligibility for VA 
benefits has been raised by a September 2003 RO 
administrative decision finding that the appellant may not be 
recognized as the veteran's surviving spouse.  The appellant 
has submitted a timely notice of disagreement with the RO's 
determination that she is not the veteran's surviving spouse.  
Accordingly, a Statement of the Case on the issue of basic 
entitlement to VA benefits must be issued.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

As the appellant does factually dispute the RO's finding that 
she is not the veteran's surviving spouse, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) applies in this case.  
Cf. VAOPGCPREC 5-2004 (where facts alleged by appellant could 
not possibly substantiate claim, VCAA does not apply).  
Accordingly, the RO should ensure compliance with the notice 
and development provisions of the VCAA on the issue of basic 
eligibility for VA benefits.

Because a denial with respect to the issue of basic 
entitlement to VA benefits would preclude, as a matter of 
law, any underlying claim for VA death-related benefits, the 
issue of basic entitlement to VA benefits is inextricably 
intertwined with the issue of whether new and material 
evidence has been received to reopen the claim for service 
connection for the cause of the veteran's death.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  Further, as the issue of 
basic eligibility for VA death-benefits is the threshold 
issue to be decided, and the benefit sought on appeal could 
not possibly be granted to the appellant without a finding 
that she is the veteran's surviving spouse, adjudication of 
the issue of whether new and material evidence has been 
received to reopen a claim for service connection for the 
cause of the veteran's death should be held in abeyance 
pending resolution of the issue of entitlement to basic 
eligibility for VA benefits.  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the issue of 
basic eligibility for VA benefits based 
on her claimed status as the veteran's 
surviving spouse, of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in her possession 
that pertains to the issue of basic 
eligibility for VA benefits based on her 
claimed status as the veteran's surviving 
spouse.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.
2.  The RO should take all additional 
appropriate action, to include issuance 
of a Statement of the Case, on the appeal 
initiated by the appellant from the 
rating decision addressing the issue of 
entitlement to basic eligibility for VA 
benefits based on the appellant's claimed 
status as the veteran's surviving spouse.  
The veteran and her representative should 
be clearly advised of the need to file a 
timely substantive appeal if the 
appellant wishes to complete an appeal 
from that determination.  

3.  If the appellant is successful with 
respect to the issue of basic eligibility 
for VA benefits based on her claimed 
status as the veteran's surviving spouse, 
the RO should continue to develop and 
adjudicate the appellant's application to 
reopen her claim for service connection 
for the cause of the veteran's death as 
appropriate under the applicable law and 
regulations, to include addressing her 
contention that the veteran was a POW.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification, development or adjudicative 
action, in addition to that directed above, 
is required.  If further action is required, 
the RO should undertake it.

5.  If any benefit sought remains denied, 
the appellant her representative should 
be provided any additional Statement of 
the Case or Supplemental Statement of the 
Case required by law based on the 
procedural history of the case, to 
include furnishing the appellant with the 
law relating to diseases specific to 
former POWs (38 C.F.R. § 3.309(c) in its 
entirety, to include the note following 
that regulation).  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

